                          Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 1 of 14


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Maverick Production Company, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5151 San Felipe, Suite 800
                                  Houston, TX 77056
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 2 of 14
Debtor    Maverick Production Company, Inc.                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attached Chart                                             Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                            Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 3 of 14
Debtor   Maverick Production Company, Inc.                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 4 of 14
Debtor    Maverick Production Company, Inc.                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ J. Russell Porter                                                    J. Russell Porter
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and Secretary




18. Signature of attorney    X   /s/ Matthew Okin                                                          Date May 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew Okin
                                 Printed name

                                 Okin Adams LLP
                                 Firm name

                                 1113 Vine St., Suite 240
                                 Houston, TX 77002
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (713) 228-4100                Email address      info@okinadams.com

                                 00784695 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
       Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 5 of 14



                                Form 201. Voluntary Petition
                           Pending Bankruptcy Cases Attachment


Company Name                        Date      District Relationship
                                    Filed
Freedom Oil & Gas, Inc.             5/11/20   SDTX     Parent
Freedom Oil & Gas USA, Inc.         5/11/20   SDTX     Subsidiary of Freedom Oil & Gas, Inc.
Freedom Eagle Ford, Inc.            5/11/20   SDTX     Subsidiary of Freedom Oil & Gas, Inc.
Freedom Production, Inc.            5/11/20   SDTX     Subsidiary of Freedom Oil & Gas, Inc.
Maverick Drilling Company, Inc.     5/11/20   SDTX     Subsidiary of Freedom Oil & Gas, Inc.
Maverick Production Company, Inc.   5/11/20   SDTX     Subsidiary of Freedom Production
                          Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 6 of 14




 Fill in this information to identify the case:

 Debtor name         Maverick Production Company, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 11, 2020                            X /s/ J. Russell Porter
                                                                       Signature of individual signing on behalf of debtor

                                                                       J. Russell Porter
                                                                       Printed name

                                                                       President and Secretary
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                          Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 7 of 14



 Debtor    Maverick Production Company, Inc.                                                         Case number (if known)
           Name

 Fill in this information to identify the case:
 Debtor name Maverick Production Company, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                          Check if this is an

 Case number (if known):                                                                                                                     amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured
Claims and Are Not Insiders
                    12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim               Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,            disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                    Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                        partially secured          of collateral or setoff
 Schlumberger                                                                                                                                                $6,433,463.35
 PO Box 732149              billing@slb.com
 Dallas, TX
 75373-2149
 Schlumberger                                                                  Disputed                                                                      $1,949,556.69
 PO Box 732149              billing@slb.com
 Dallas, TX
 75373-2149
 Markwest Energy                          Gathering and                                                                                                        $301,981.40
 Operating Co LLC           ALBA.MNOGAL@M Compression-
 PO Box 974108              ARKWEST.COM   March actual and
 Dallas, TX                               April estimate
 75397-4108
 Bracewell LLP                                       Secured lender                                                                                              $69,091.45
 711 Louisiana St                                    prepetition fees
 Houston, TX 77002
 Eagle PCO LLC                                                                                                                                                   $60,553.94
 5808 FM 3455               ar@eaglepressurec
 Navasota, TX 77868         ontrol.com
 ETC Texas Pipeline,                         Gathering and                                                                                                       $49,479.13
 Ltd.                       Koby.Fenton@ener Processing-
 800 East Sonterra          gytransfer.com   estimate for April
 Blvd., Suite 400
 San Antonio, TX
 78258
 Howard Marketing,                          Gathering and                                                                                                        $39,289.51
 LLC                        TPeacock@howard Electricity-
 16211 La Cantera           ep.com          estimate for April
 Parkway, Suite 202
 San Antonio, TX
 78256



Official form 204                       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured claims                    page 1
                          Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 8 of 14



 Debtor    Maverick Production Company, Inc.                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim               Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,            disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                    Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                        partially secured          of collateral or setoff
 Weeks                                                                                                                                                           $24,340.00
 Environmental LLC         weeksoffice@yaho
 PO Box 1169               o.com
 Premont, TX 78375
 Flowchem                                                                                                                                                        $18,909.21
 Technologies LLC          ar@flowchem.net
 11200 Westheimer
 Road
 Houston, TX 77042
 Deepwell Energy                                                                                                                                                 $17,762.39
 Services, LLC             sprine@dwservice
 PO Box 1000, Dept         s.com
 #0944
 Memphis, TN
 38148-0944
 Shell Trading (US)                          Severance taxes                                                                                                     $15,624.99
 Company                   Mark.Sleeper@shel paid- estimate for
 1000 Main Street,         l.com             April
 Level 12
 Houston, TX 77002
 Louisiana Crane &                                                                                                                                               $15,250.00
 Construction              alejeune@louisiana
 1045 Hwy 190 West         -crane.com
 Eunice, LA 70535
 Impact Lift LLC                                                                                                                                                   $8,680.00
 332 W. Main St #10
 Vernal, UT 87078
 Thompson Oilfield                                                                                                                                                 $7,190.68
 Supply LLC                tdepine@thompso
 PO Box 4411               noilfieldsupply.co
 Victoria, TX 77903        m
 Pro Field Services                                                                                                                                                $6,750.00
 Inc                       evelyn.jansky@pro
 PO Box 525                fieldservices.com
 Hallettsville, TX
 77964
 Chat Chatterton                                                                                                                                                   $4,800.00
 (AKA Lynne A
 Chatterton)
 1084 Moffett Circle
 Palo Alto, CA 94303
 Weeks                                                                                                                                                             $3,977.00
 Environmental LLC         weeksoffice@yaho
 PO Box 1169               o.com
 Premont, TX 78375
 Transparent Energy                                                                                                                                                $3,000.00
 Services                  Tbenbow@transpa
 2051 Greenhouse           rent-energy.com
 Road, Suite 325
 Houston, TX 77084




Official form 204                       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured claims                    page 2
                          Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 9 of 14



 Debtor    Maverick Production Company, Inc.                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim               Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,            disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                    Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                        partially secured          of collateral or setoff
 Frio Energy                                                                                                                                                       $2,989.00
 Services LLC              jawad@frioenergys
 6711 Stella Link Rd       ervices.com
 Houston, TX 77005
 WadeCo Specialties                                                                                                                                                $2,911.52
 Inc                       ashleycantu@wade
 PO Box 60634              cospecialties.com
 Midland, TX 79711
 Allocation                lcalland@aslgb.com                                                                                                                      $2,645.62
 Specialists, LLC
 12810 Willow Centre
 Dr., Suite A
 Houston, TX 77066
 SES Holdings, LLC         sesreceivables@se                                                                                                                       $2,324.13
 PO Box 203997             lectenergyservices.
 Dallas, TX 75320          com
 Precision Structures      precisionstructure                                                                                                                        $941.41
 Inc                       sinc@gmail.com
 5055 Burke Rd
 Pasadena, TX 77504
 Quorum Business           remittance_notifica                                                                                                                       $839.48
 Solutions Inc             tion@qbsol.com
 PO Box 734963
 Dallas, TX 75373
 Atchafalaya               Meloney@ami.emai                                                                                                                          $770.00
 Measurement, Inc          l
 124 Credit Drive
 Scott, LA 70583
 Direct Energy             PittsburghRemittan                                                                                                                        $500.00
 Business                  ceTeam@directene
 PO Box 660749             rgy.com
 Dallas, TX 75266
 Cesar Villalobos                                                                                                                                                    $200.00
 3535 SE Hill Dr
 Portland, OR 97267
 FedEx                     BillingOnline@fede                                                                                                                          $81.80
 PO BOX 660481             x.com
 Dallas, TX 75266
 Jet Specialty Inc         accountspayable@                                                                                                                            $27.46
 17PO Box 97343            jetspecialty.com
 South Hwy 83
 Carrizo Springs, TX
 78834
 None




Official form 204                       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured claims                    page 3
                         Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 10 of 14




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Maverick Production Company, Inc.                                                            Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Maverick Production Company, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Freedom Production, Inc.
 5151 San Felipe St., Suite 800
 Houston, TX 77056




    None [Check if applicable]




 May 11, 2020                                                        /s/ Matthew Okin
 Date                                                                Matthew Okin
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Maverick Production Company, Inc.
                                                                     Okin Adams LLP
                                                                     1113 Vine St., Suite 240
                                                                     Houston, TX 77002
                                                                     (713) 228-4100 Fax:(888) 865-2118
                                                                     info@okinadams.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 11 of 14
Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 12 of 14
Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 13 of 14
Case 20-32587 Document 1 Filed in TXSB on 05/11/20 Page 14 of 14
